              Case 14-12986-AJC       Doc 143    Filed 02/09/20     Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

In re:                                                     CASE NO: 14-12986 BKC AJC
ALEJANDRO MADRIGAL                                         CHAPTER 13
XXX-XX-5460
ANA MADRIGAL
XXX-XX-9948
           Debtor                 /

                         CERTIFICATE OF SERVICE
                                   and
           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 9073-1(D)
I certify that a true copy of this Objection to Claim and Notice of Hearing served on this
9th day of February 2020 as follows: Nancy K. Neidich, e2c8f01@ch13herkert.com; Office
of the US Trustee, USTPRegion21.MM.ECF@usdoj.gov; Kenneth W. Lockwood,
bk@exllegal.com; Ashley Prager Popowitz, Ashley.popowitz@mccalla.com,
flbkecf@mccalla.com;

Served via First Class Mail on this 9th day of February 2020 to :

United Student Aid Funds, Inc.                    United Student Aid Funds, Inc.
c/o Nancy Dahme, Bankruptcy Specialist            c/o Bill Hansen CEO
PO Box 8961                                       PO Box 6028
Madison WI 53708                                  Indianapolis, IN 46206




                                  The Law Offices of Christian Paul Larriviere, P.A.
                                  Counsel for the Debtor
                                  4340 Sheridan Street, Suite 102
                                  Hollywood, Florida 33021
                                  P: (954) 239-7150
                                  F: (954) 874-6110
                                  E: Christian@cpllaw.com

                                  By: ____/s___________________________
                                  Christian Paul Larriviere, Esq.
                                  Florida Bar No: 571156
